Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/20 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 11, 12, 14, 18 and 19, in the reply filed on 5/20/22 is acknowledged.  Applicant has further elected a species combination of aluminum oxide and calcium oxide for the additive encompassing claims 1, 5-9, 11, 12, 14, 18 and 19.  
Claims 2-4, 10, 13, 15-17 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-9, 11, 12, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the additive (i) having particles large in average particle size than the active material particles”, which does not clearly claim the invention.  Examiner suggests “the additive (i) having particles with an average particle size larger than an average particle size of the active material particles.  
	Claim 1 recites “made of a compound including an element in a second family of a periodic table among elements acting as basic oxides”, which is indefinite.  It is unclear if the claimed “compound” is required to include an oxide.  It is unclear what “among elements acting as basic oxides” encompasses.  
	Claim 1 recites the term “and/or” which is indefinite.  Examiner suggests the claim be amended to recite proper group language.  
	Claim 1 recites “a compound including an element in a thirteenth family of the periodic table among elements acting as amphoteric oxides”, which is indefinite.  It is unclear if the claimed “compound” is required to include an oxide.  It is unclear what “among elements acting as amphoteric oxides” encompasses.  Furthermore, “a compound” in line 7 lacks proper antecedent basis in the claim.  
	Claim 1 recites “the additive included ranges from”, which contains grammatical errors.
	Claim 5 recites “the additive includes a first additive, and a second additive”, which lacks proper antecedent basis.  It appears the claim should recite “the compound includes”.  If the first additive and second additive are not part of the compound of claim 1, then it appears the claim is not directed toward the allowable species for the additive.  See also claims 6-8 that recite “the first additive” and “the second additive”.  

	Claim 9 recites “an active material layer placed outward and an active material layer placed inward”, which lacks proper antecedent basis in the claim.  Examiner suggests “an outer active material layer and an inner active material layer”.  In addition, “the active material layer placed outward being larger in number of particles than the active material layer placed inward” is indefinite and does not clearly claim the invention.
	Claim 9 recites “provided in a center along the thickness”, which is indefinite and lacks proper antecedent basis.  
	Claim 14 recites “metal as a negative active material”, which lacks proper antecedent basis.  
	Claim 18 recites “the additive includes a first additive and a second additive”, which lacks proper antecedent basis.  It appears the claim should recite “the compound includes”.  If the first additive and second additive are not part of the compound of claim 1, then it appears the claim is not directed toward the allowable species for the additive.  It is improper to use multiple terms to refer to the same claimed element.  Claim 18 should be amended such that all terms have proper antecedent basis and only a single term is used to identify a single claimed element.  
Claim 19 recites “metal as a negative active material”, which lacks proper antecedent basis.  
	To the extent the claims are understood in view of the 35 USC 112, 2nd, rejections above, note the following prior art rejections.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 11, 12, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., JP 2015-170390 A.
	Ogawa teaches a battery comprising a zinc negative electrode having improved safety and superiority.  A compound having an isoelectric point of more than 7 is added to the negative electrode composition to produce the negative electrode [0009]. The particles of the compound preferably have an average particle diameter of 1000 μm or less. The average particle size is more preferably 200 μm or less, still more preferably 100 μm or less, particularly preferably 75 μm or less, and most preferably 20 μm or less. On the other hand, the average particle size is preferably 5 nm or more. More preferably, it is 10 nm or more [0024].  The average particle diameter of the active material particles is preferably 1 nm to 500 μm. More preferably, it is 5 nm to 200 μm, more preferably 10 nm to 100 μm, and particularly preferably 10 nm to 60 μm [0035].  
The compound may be an inorganic compound or an organic compound. When the above compound is an inorganic compound, the above compound preferably contains a metal element. The metal element may be at least one metal element selected from Groups 1 to 15 of the periodic table, but at least one selected from the group consisting of Groups 1 to 13 of the periodic table. It is preferable that it is a metal element. More preferably, it is at least one element selected from the group consisting of Be, Mg, Y, Mn, Fe, Co, Ni, Cu, Cd, and Al, and still more preferably Be, Mg, Y, Mn , At least one element selected from the group consisting of Fe, Co, Ni, and Cd, particularly preferably at least one element selected from the group consisting of Mg, Y, and Ni [0015].  Examples of the metal oxide include aluminum oxide [0017].  As a mass ratio of the said compound, it is preferable that it is 0.05 mass% or more with respect to 100 mass% of battery electrode compositions. More preferably, it is 0.25% by mass or more, still more preferably 0.5% by mass or more, and particularly preferably 2% by mass or more. Moreover, it is preferable that it is 30 mass% or less. More preferably, it is 20% by mass or less, still more preferably 10% by mass or less, and particularly preferably 4% by mass or less [0028].  See also [0037], [0042] and [0053].  A current collector for the battery electrode is disclosed at [0056]-[0058].  
Ogawa does not explicitly teach an example wherein the compound is a combination of aluminum oxide and calcium oxide.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Ogawa teaches aluminum oxide is preferred and may be combined with an inorganic compound having an element of Group 2 of the periodic table.  See at least [0015]-[0017].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727